Citation Nr: 1128392	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for residuals of neck injury.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from August 1981 to August 1985.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied reopening of the appellant's claim of entitlement to service connection for a neck disorder, claimed as the residual of in-service injury.  In a decision issued in November 2009, the Board reopened the claim and remanded it for additional development.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

The evidence of record is in approximate balance as to whether the Veteran's current cervical spine disorder (disc disease) had its onset as the result of neck injury while he was in active military service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his current cervical spine disorder (disc disease) was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In light of the full grant of benefits sought with respect to the Veteran's appeal, it is clear that no further notification or assistance is necessary.  

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he initially injured his neck when he fell off a ladder in January 1984 while in service, and that the condition has continuously worsened since service.  He has reported chiropractic care for neck pain for at least two years after service, until he was unable to afford the treatments.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Review of the appellant's service medical treatment records reveals that he was injured on two different occasions when he fell while servicing aircraft.  The first occasion took place on December 29, 1981, when he fell down three stairs of a ladder and sustained direct trauma to his sacral area.  The second occasion took place on January 7, 1984, when he fell straight back off a ladder; he later sought treatment for low and mid-back pain.  An April 1984 treatment record documents palpable tenderness at T3-T4.  An Air Force Form 422, dated in April 1984, includes a diagnosis of chronic thoracic strain.

Private chiropractic records indicate that the appellant was treated for neck, shoulder, and low back pain between July 1988 and February 1991.  In July 1988, he stated that the conditions had started when he was in the Air Force.  In May 1989, a diagnosis of cervical strain/sprain was rendered and spinal subluxation at C1-2 and C5-6 was noted.  A January 1990 note states that the appellant had aggravated his neck and low back by lifting heavy furniture in July 1988.  He underwent an MRI of the cervical spine in February 1991; the associated report indicates a history of chronic neck pain times nine years (1982) with bilateral radicular pain.  Disk abnormalities were exhibited at C4-5 and C5-6.

In his February 2008 request to reopen the previously denied claim, the appellant stated that he was seeking service connection for the residuals of injuries to his upper and lower back.  He stated that he had continued to receive care from a private chiropractor until 2000, when he ceased to have health insurance.  He reported self-treatment thereafter.

The appellant underwent a VA medical examination in July 2008; the examiner reviewed the claims file.  The examination was limited to the lumbar spine.  After reviewing the claims file and examining the appellant, the examiner concluded that the appellant's medical history was consistent with the current lumbar strain being associated with in-service injury.  

The RO issued a rating decision, in July 2009, in which the appellant's claim for service connection for the residuals of a back injury was reopened.  Service connection for a lumbar spine strain was granted.

Review of the appellant's VA treatment records dated between February 2007 and September 2010 reflects continuing treatment for neck and cervical spine complaints.  For example, the appellant underwent a cervical epidural steroid injection in March 2009, and a June 2009 physical therapy note includes a diagnosis of chronic neck pain.  

The appellant underwent a VA medical examination in December 2010; the VA examiner reviewed the claims file and the appellant's medical records.  The VA examiner noted the appellant's history of injuries to the cervical spine in December 1981 and January 1984.  MRI examination of the appellant revealed degenerative disease of the mid cervical spine, worst at the C4-5 level where there was moderate spinal stenosis and moderate bilateral neural foraminal narrowing.  After examining the appellant, the VA examiner rendered a diagnosis of cervical disc disease.  The VA examiner concluded that, since there was evidence of cervical injury during active duty in the 1980s, it is "more likely than not that the cervical condition had its onset during active service."  The VA examiner noted that the appellant's current condition is due to damage from the injury in service plus post-service reinjury damage.  The VA examiner further stated that it was not possible to determine how much of the current cervical spine pathology could be attributed to the in-service injury or how much could be attributed to the post-service injuries.  

In this case, there is lay evidence of record to indicate that the Veteran displayed symptoms related to the claimed neck disorder while he was in service, which have continued to the present.  He has presented written statements to that effect.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Neck pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In addition, there is in-service medical evidence showing treatment after falls that occurred while the appellant was working on military aircraft.  There is private evidence demonstrating that the appellant was treated for a cervical strain and spinal subluxation in 1988, and for complaints of neck pain thereafter.  However, there is no evidence documenting any cervical pathology between 1992 and 2006, and there is evidence of record indicating that the appellant suffered intervening acute injury to his neck back after his discharge from service in August 1985.  There is a VA medical opinion evidence which indicates that the appellant's current cervical spine pathology (cervical disc disease) had its onset during service and that the current severity of said cervical spine pathology is in part due to post-service intervening neck injury, as well being due in part to the in-service neck injury.

The Board concludes that evidence for and against the claim for service connection for the residuals of a neck injury (diagnosed as cervical disc disease) is at least in approximate balance.  It does appear possible that some of the Veteran's current cervical spine pathology is due to post-service injury.  However, because there is competent lay evidence of continuity of neck symptomatology, as well as competent medical evidence of record reflecting an in-service onset of some cervical spine pathology, the Board finds that a reasonable doubt is raised, which must be resolved in favor of the appellant.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (Board is precluded from differentiating between symptomatology attributed to non-service-connected disability and service-connected disability in the absence of medical evidence which does so).  

In view of the foregoing, the Board will apply the reasonable-doubt/benefit-of-the-doubt doctrine in favor of the Veteran, and conclude that service connection for his current chronic cervical spine disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cervical disc disease is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


